DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 22 September 2021.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the forming of the electric field relaxation layers includes: forming a concave portion at a position of the drift layer; forming a first region at a position deeper than the trenches by ion-implanting an impurity.”  This seems to be a typographical error since the trenches has not been formed when the electric field relaxation layer is being formed.  It appears that the recitation should be “forming a first region at a position deeper than the concave portion.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (U.S. Pub. 2008/0099837), in view of Suzuki et al. (U.S. Pub. 2011/0291110) in view of Hshieh et al. (U.S. Patent 5,821,583) in view of Noborio et al. (U.S. Pub. 2012/0319136).
Claim 1:  Akiyama et al. discloses a semiconductor device in Fig. 6 comprising:
a substrate (11; paragraph 23) having a first conductivity type or a second conductivity type;
a drift layer (12; paragraph 24) disposed over the substrate (11), and having the first conductivity type (n-type) with an impurity concentration lower than the substrate (11);
a base region (14; paragraph 24) disposed over the drift layer (12), having the second conductivity type (p-type);
a plurality of source regions (17; paragraph 29) disposed over an upper layer portion of the base region (14), and having the first conductivity type (n-type) with an impurity concentration higher than the drift layer (12);
a contact region (18; paragraph 29) disposed over the upper layer portion of the base region (14) between opposing source regions (17), and having the second 
a plurality of trenches (T1; paragraph 28) disposed from a surface of each source region (17) to a depth deeper than the base region (14), and arranged in parallel to each other along one direction (z direction) as a longitudinal direction;
a gate insulating film (15; paragraph 29) arranged on an inner wall of each trench (T1);
a gate electrode (16; paragraph 29) arranged on the gate insulating film (15) in each trench (T1);
a source electrode (19; paragraph 29) electrically connected to the source regions (17) and the contact region (18);
a drain electrode (10; paragraph 23) arranged over a rear surface of the substrate (11); and 
a plurality of electric field relaxation layers (13A and 13B; paragraphs 45 and 46) disposed in the drift layer (12) located below the base region (14), spaced apart from a side of each trench (T1), arranged between adjacent trenches (T1) along a direction (z direction) as a longitudinal direction parallel to the longitudinal direction of the trenches (T1), and having the second conductivity type (p-type), wherein:
each of the plurality of electric field relaxation layers (13A and 13B) includes: a first region (13A) that is arranged at a position deeper than the trenches (T1); and a second region (13B) that is arranged from a surface of the drift layer (12) to the first region (13A), has an impurity concentration lower than the first region (13A) and has a uniform impurity concentration,

Akiyama et al. appears not to explicitly disclose 
the semiconductor device is a silicon carbide semiconductor device, 
the substrate made of silicon carbide; 
the drift layer made of silicon carbide; 
the base region made of silicon carbide; 
the plurality of source regions made of silicon carbide; 
the contact region made of silicon carbide; and 
the plurality of electric field relaxation layers made of silicon carbide.
Suzuki et al., however, discloses 
a silicon carbide semiconductor device (paragraphs 10 and 38), 
a substrate (1; Fig. 1, paragraph 38) made of silicon carbide; 
a drift layer (2; Fig. 1, paragraph 38) made of silicon carbide; 
a base region (3; Fig. 1, paragraphs 10 and 39) made of silicon carbide; 
a plurality of source regions (4; Fig. 1, paragraphs 10, 39 and 62) made of silicon carbide; 
a contact region (5; Fig. 1, paragraphs 10, 39 and 62) made of silicon carbide; and 
a plurality of electric field relaxation layers (10; Fig. 1, paragraphs 38, 59 and 60) made of silicon carbide in order to have a high electric-field breakdown strength (paragraph 5).

Akiyama et al. in view of Suzuki et al. appear not to explicitly disclose 
a portion of the drift layer that is located above the first region and surrounds at least a bottom of a trench gate structure and extends across an entire length of the bottom of the trench gate structure, in which the gate insulating film and the gate electrode are disposed in each of the trenches, is a high impurity concentration layer having the impurity concentration of the first conductivity type impurity higher than a remaining portion of the drift layer, and 
the high concentration layer is deeper than the bottom of the trench, 
wherein the high impurity concentration layer sandwiched between the second region surrounds at least the bottom of the trench gate structure.
Hshieh et al., however, discloses 
a portion (58; Fig. 2, column 3, lines 29-41) of the drift layer (42 and 58; Fig. 2, column 3, lines 29-41) that is located above the first region (bottom portion of 46 and 48; Fig. 2, column 3, lines 5-16) and surrounds at least a bottom of a trench gate structure (50, 52 and 54; Fig. 2, column 17-23) and extends across an entire length 
the high concentration layer (58) is deeper than the bottom of the trench (50) (Fig. 25), 
wherein the high impurity concentration layer (58) sandwiched between the second region (region of 46 and 48 to the sides of 58; Fig. 2, column 3, lines 5-16) surrounds at least the bottom of the trench gate structure (50, 52 and 54) in order to reduce the on-resistance (column 3, lines 29-41).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Akiyama et al. in view of Suzuki et al. with the disclosure of Hshieh et al. to have made a portion of the drift layer that is located above the first region and surrounds at least a bottom of a trench gate structure and extends across an entire length of the bottom of the trench gate structure, in which the gate insulating film and the gate electrode are disposed in each of the trenches, is a high impurity concentration layer having the impurity concentration of the first conductivity type impurity higher than a remaining portion of the drift layer, and the high concentration layer is deeper than the bottom of the trench, wherein the high impurity concentration layer sandwiched between the second region surrounds at least the 
Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. appears not to explicitly disclose each of the plurality of electric field relaxation layers has an impurity concentration higher than the base region.
Noborio et al., however discloses each of the plurality of electric field relaxation layers (10a and 10b; Fig. 1, paragraph 99) has an impurity concentration (1x1017 to 1x1019 and 1x1017, respectively; paragraph 99) higher than the base region (3 having an impurity concentration of 5x1016; Fig. 1, paragraph 94) in order to prevent dielectric breakdown (paragraph 99).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. with the disclosure of Noborio et al. to have made each of the plurality of electric field relaxation layers has an impurity concentration higher than the base region in order to prevent dielectric breakdown (paragraph 99 of Hshieh et al.) and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Claim 2:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses wherein the drift layer (12) has a concave portion (region of 12 in which 13B is formed; Fig. 6) at a position corresponding to the second region (13B); and the second region (13B) having the second conductivity type (p-type), and embedded in the concave portion.  Since Suzuki et al. discloses the drift layer is 
Claim 3:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 2, and Akiyama et al. further discloses wherein the first region (13A) is an ion implantation region (paragraph 46) of an impurity having the second conductivity type (p-type) under a bottom of the concave portion.
Claim 4:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses wherein each of the first region (13A) and the second region (13B) is an ion implantation region (paragraph 46) of an impurity having the second conductivity type (p-type) in the drift layer (12) (Fig. 6); and the ion implantation region of the second region (13B) is provided in a box profile of ion implantation (Fig. 6).
Claim 5:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses in Fig. 6 wherein:
 a distance (distance between adjacent elements 13B) between adjacent second regions (13B) in the plurality of electric field relaxation layers (13A and 13B) is defined as W1; 
a distance (distance between adjacent elements 13A) between adjacent first regions (13A) in the plurality of electric field relaxation layers (13A and 13B)  is defined as W2; 

Claim 6:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device of claim 1, and Akiyama et al. further discloses in Fig. 6 wherein:
a distance (distance between adjacent elements 13A) between adjacent first regions (13A) in the plurality of electric field relaxation layers (13A and 13B)  is defined as W2; 
a width (width of T1) of a trench gate structure, in which the gate insulating film (15) and the gate electrode (16) are disposed in each of the trenches (T1), is defined as W3; and 
a relationship of "W2 > W3" is satisfied.
Claim 19:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device according to claim 1, and Hshieh et al. discloses in Fig. 2 wherein a part (part of bottom portion of 46 and 48 below bottom surface of 58) of the first region (bottom portion of 46 and 48) is disposed just under the high impurity concentration layer (58) 
Claim 20:  Akiyama et al. in view of Suzuki et al. in view of Hshieh et al. in view of Noborio et al. discloses the silicon carbide semiconductor device according to claim 1, wherein the high impurity concentration layer (58) sandwiched between the second region (region of 46 and 48 to the sides of 58) surrounds at least the bottom of the trench gate structure (50, 52 and 54) (Hshieh et al., prima facie case of obviousness as stated above).

Allowable Subject Matter
Claims 8 and 10-13 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the forming of the electric field relaxation layers includes: forming a concave portion at a position of the drift layer; forming a first region at a position deeper than the concave portion by ion-implanting an impurity having the second conductivity type below a bottom of the concave portion in the drift layer; and forming a second region arranged from a surface of the drift layer to the first region and in the concave portion by an epitaxial growth after the forming of the first region, the second region having an impurity concentration lower than the first region, and having a uniform impurity concentration, as required by claim 8.  Claims 10-13 depends on claim 8 and are allowable for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822